DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ANDRE PIERRE LOUIS,
                             Appellant,

                                     v.

                               JESSE LAFONT,
                                  Appellee.

                               No. 4D19-1484

                          [November 27, 2019]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. DVCE 19-003328.

   Andre Pierre Louis, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.